 



Exhibit 10.36

VITRIA TECHNOLOGY, INC.
1999 EQUITY INCENTIVE PLAN

RESTRICTED STOCK AWARD AGREEMENT

     Pursuant to the Restricted Stock Award Grant Notice (“Grant Notice”) and
this Restricted Stock Award Agreement (collectively, the “Award”) and in
consideration of the Purchase Price (as defined below), Vitria Technology, Inc.
(the “Company”) has awarded you a restricted stock award under its 1999 Equity
Incentive Plan (the “Plan”) for the number of shares of the Company’s Common
Stock subject to the Award as indicated in the Grant Notice. Defined terms not
explicitly defined in this Restricted Stock Award Agreement but defined in the
Plan shall have the same definitions as in the Plan.

     The details of your Award are as follows:

     1. CONSIDERATION. The purchase price of Common Stock acquired pursuant to
the Award shall be paid either: (i) in cash at the time of purchase; (ii) at the
discretion of the Board, according to a deferred payment or other similar
arrangement with you; (iii) at the discretion of the Board, by services rendered
or to be rendered to the Company; or (iv) in any other form of legal
consideration that may be acceptable to the Board in its discretion (the
“Purchase Price”); provided, however, that payment of the Common Stock’s “par
value,” as defined in the Delaware General Corporation Law, shall not be made by
deferred payment and must be made in a form of consideration legal under
Delaware General Corporation Law.

     2. VESTING. Subject to the limitations contained herein, your Award will
vest as provided in the Grant Notice, provided that vesting will cease upon the
termination of your Continuous Service.

     3. NUMBER OF SHARES. The number of shares subject to your Award may be
adjusted from time to time for Capitalization Adjustments, as provided in the
Plan.

     4. TRANSFER RESTRICTIONS. The shares issued under your Award are not
transferable until vested and while non-vested shall not be sold, assigned,
hypothecated, pledged or otherwise transferred by you. The Company shall not be
required: (a) to transfer on its books any shares issued under your Award that
are sold, assigned, hypothecated, pledged, or otherwise transferred in violation
of any of the provisions set forth in this Agreement, or (b) to treat as owner
of such shares issued under your Award or to accord the right to vote as such
owner or to pay dividends to any purported transferee of such shares issued
under your Award.

     5. RIGHT OF REACQUISITION.

          (a) The Company shall have the right to reacquire all or any part of
the shares (the “Reacquisition Right”) you received pursuant to your Award that
have not as yet vested in accordance with the Vesting Schedule on the Grant
Notice (“Unvested Shares”) on the following terms and conditions:

1



--------------------------------------------------------------------------------



 



               (i) The Company shall simultaneously with termination of your
Continuous Service automatically reacquire all of the Unvested Shares for the
consideration that you paid or for no consideration if the shares were granted
to you, unless the Company agrees to waive its Reacquisition Right as to some or
all of the Unvested Shares. Any such waiver shall be exercised by the Company by
written notice to you or your representative (with a copy to the Escrow Holder
as defined below) within ninety (90) days after the termination of your
Continuous Service, and the Escrow Holder may then release to you the number of
Unvested Shares not being reacquired by the Company. If the Company does not
waive its Reacquisition Right as to all of the Unvested Shares, then upon such
termination of your Continuous Service, the Escrow Holder shall transfer to the
Company the number of shares the Company is reacquiring.

               (ii) The shares issued under your Award shall be held in escrow
pursuant to the terms of the Joint Escrow Instructions attached to the Grant
Notice as Attachment IV. You agree to execute three (3) Assignment Separate From
Certificate forms (with date and number of shares blank) substantially in the
form attached to the Grant Notice as Attachment III and deliver the same, along
with the certificate or certificates evidencing the shares, for use by the
escrow agent pursuant to the terms of the Joint Escrow Instructions.

               (iii) Subject to the provisions of your Award, you shall, during
the term of your Award, exercise all rights and privileges of a shareholder of
the Company with respect to the shares deposited in escrow. You shall be deemed
to be the holder of the shares for purposes of receiving any dividends which may
be paid with respect to such shares and for purposes of exercising any voting
rights relating to such shares, even if some or all of such shares have not yet
vested and been released from the Company’s Reacquisition Right.

               (iv) If, from time to time, there is any stock dividend, stock
split or other change in the character or amount of any of the outstanding stock
of the corporation, the stock of which is subject to the provisions of your
Award, then in such event any and all new, substituted or additional securities
to which you are entitled by reason of your ownership of the shares acquired
under your Award shall be immediately subject to the Reacquisition Right with
the same force and effect as the shares subject to this Reacquisition Right
immediately before such event.

     6. RESTRICTIVE LEGENDS. All certificates representing the Common Stock
shall have endorsed thereon legends in substantially the following forms (in
addition to any other legend which may be required by other agreements between
the parties hereto):

“THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO AN OPTION SET FORTH
IN AN AGREEMENT BETWEEN THE COMPANY AND THE REGISTERED HOLDER, OR SUCH HOLDER’S
PREDECESSOR IN INTEREST, A COPY OF WHICH IS ON FILE AT THE PRINCIPAL OFFICE OF
THIS COMPANY. ANY TRANSFER OR ATTEMPTED TRANSFER OF ANY SHARES SUBJECT TO SUCH
OPTION IS VOID WITHOUT THE PRIOR EXPRESS WRITTEN CONSENT OF THE COMPANY.”

2



--------------------------------------------------------------------------------



 



     7. AWARD NOT A SERVICE CONTRACT. Your Award is not an employment or service
contract, and nothing in your Award shall be deemed to create in any way
whatsoever any obligation on your part to continue in the employ of the Company
or an Affiliate, or on the part of the Company or an Affiliate to continue your
employment. In addition, nothing in your Award shall obligate the Company or an
Affiliate, their respective shareholders, boards of directors, Officers or
Employees to continue any relationship that you might have as a Director or
Consultant for the Company or an Affiliate.

     8. WITHHOLDING OBLIGATIONS.

          (a) At the time your Award is made, or at any time thereafter as
requested by the Company, you hereby authorize withholding from payroll and any
other amounts payable to you, and otherwise agree to make adequate provision for
any sums required to satisfy the federal, state, local and foreign tax
withholding obligations of the Company or an Affiliate, if any, which arise in
connection with your Award.

          (b) Unless the tax withholding obligations of the Company and/or any
Affiliate are satisfied, the Company shall have no obligation to issue a
certificate for such shares or release such shares from any escrow provided for
herein.

     9. TAX CONSEQUENCES. The acquisition and vesting of the shares may have
adverse tax consequences to you. You may mitigate or exacerbate such tax
consequences by filing an election under Section 83(b) of the Internal Revenue
Code, as amended (the “Code”). Such election must be filed within thirty
(30) days after the date of your Award. YOU ACKNOWLEDGE THAT IT IS YOUR OWN
RESPONSIBILITY, AND NOT THE COMPANY’S, TO DETERMINE WHETHER A SECTION 83(b)
ELECTION IS APPROPRIATE FOR YOUR SITUATION. If YOU DECIDE TO FILE A SECTION
83(b) ELECTION, IT IS YOUR RESPONSIBILITY AND NOT THE COMPANY’S TO FILE A TIMELY
ELECTION UNDER CODE SECTION 83(B), EVEN IF YOU REQUEST THE COMPANY TO MAKE THE
FILING ON YOUR BEHALF.

     10. NOTICES. Any notices provided for in your Award or the Plan shall be
given in writing and shall be deemed effectively given upon receipt or, in the
case of notices delivered by the Company to you, five (5) days after deposit in
the United States mail, postage prepaid, addressed to you at the last address
you provided to the Company.

     11. MISCELLANEOUS.

          (a) The rights and obligations of the Company under your Award shall
be transferable to any one or more persons or entities, and all covenants and
agreements hereunder shall inure to the benefit of, and be enforceable by the
Company’s successors and assigns. Your rights and obligations under your Award
may only be assigned with the prior written consent of the Company.

          (b) You agree upon request to execute any further documents or
instruments necessary or desirable in the sole determination of the Company to
carry out the purposes or intent of your Award.

3



--------------------------------------------------------------------------------



 



          (c) You acknowledge and agree that you have reviewed your Award in its
entirety, have had an opportunity to obtain the advice of counsel prior to
executing and accepting your Award and fully understand all provisions of your
Award.

     12. GOVERNING PLAN DOCUMENT. Your Award is subject to all the provisions of
the Plan, the provisions of which are hereby made a part of your Award, and is
further subject to all interpretations, amendments, rules and regulations which
may from time to time be promulgated and adopted pursuant to the Plan. In the
event of any conflict between the provisions of your Award and those of the
Plan, the provisions of the Plan shall control.

4



--------------------------------------------------------------------------------



 



ASSIGNMENT SEPARATE FROM CERTIFICATE

     FOR VALUE RECEIVED and pursuant to that certain Restricted Stock Award
Grant Notice and Restricted Stock Award Agreement (the “Award”), _________
hereby sells, assigns and transfers unto Vitria Technology, Inc., a Delaware
corporation (“Assignee”) _____________________ (____________) shares of the
common stock of the Assignee, standing in the undersigned’s name on the books of
said corporation represented by Certificate No. ______ herewith and do hereby
irrevocably constitute and appoint ____________ as attorney-in-fact to transfer
the said stock on the books of the within named Company with full power of
substitution in the premises. This Assignment may be used only in accordance
with and subject to the terms and conditions of the Award, in connection with
the reacquisition of shares of Common Stock of the Assignee issued to the
undersigned pursuant to the Award, and only to the extent that such shares
remain subject to the Assignee’s Reacquisition Right under the Award.

Dated: ___________________________________

Signature: _____________________________________

_________________________, Recipient

[INSTRUCTION: Please do not fill in any blanks other than the signature line.
The purpose of this Assignment is to enable the Company to exercise its
Reacquisition Right set forth in the Award without requiring additional
signatures on your part.]

5



--------------------------------------------------------------------------------



 



JOINT ESCROW INSTRUCTIONS

[Date]

Corporate Secretary
Vitria Technology, Inc.
945 Stewart Street
Sunnyvale, CA 94086

Dear Sir/Madam:

     As Escrow Agent for both Vitria Technology, Inc., a Delaware corporation
(the “Company”), and the undersigned recipient of stock of the Company
(“Recipient”), you are hereby authorized and directed to hold the documents
delivered to you pursuant to the terms of that certain Restricted Stock Award
Grant Notice (the “Grant Notice”), dated ___to which a copy of these Joint
Escrow Instructions is attached as Attachment IV, and pursuant to the terms of
that certain Restricted Stock Award Agreement (“Agreement”), which is Attachment
I to the Grant Notice, in accordance with the following instructions:

     1. In the event the Company or an assignee shall elect to exercise the
Repurchase Option set forth in the Agreement, the Company or its assignee will
give to Recipient and you a written notice specifying the number of shares of
stock to be purchased and the time and place for a closing thereunder. Recipient
and the Company hereby irrevocably authorize and direct you to close the
transaction contemplated by such notice in accordance with the terms of said
notice.

     2. At the closing, you are directed (a) to date the stock assignments
necessary for the transfer in question, (b) to fill in the number of shares
being transferred, and (c) to deliver the same, together with the certificate
evidencing the shares of stock to be transferred, to the Company against the
simultaneous delivery to you of the purchase price (which may include suitable
acknowledgment of cancellation of indebtedness) for the number of shares of
stock being purchased pursuant to the exercise of the Repurchase Option.

     3. Recipient irrevocably authorizes the Company to deposit with you any
certificates evidencing shares of stock to be held by you hereunder and any
additions and substitutions to said shares as specified in the Agreement.
Recipient does hereby irrevocably constitute and appoint you as his
attorney-in-fact and agent for the term of this escrow to execute with respect
to such securities and other property all documents necessary or appropriate to
make such securities negotiable and complete any transaction herein
contemplated, including but not limited to any appropriate filing with state or
government officials or bank officials.

     4. This escrow shall terminate upon the exercise in full or expiration of
the Repurchase Option, whichever occurs first.

1



--------------------------------------------------------------------------------



 



     5. If at the time of termination of this escrow you should have in your
possession any documents, securities, or other property belonging to Recipient,
you shall deliver all of the same to Recipient and shall be discharged of all
further obligations hereunder; provided, however, that if at the time of
termination of this escrow you are advised by the Company that any property
subject to this escrow is the subject of a pledge or other security agreement,
you shall deliver all such property to the pledgeholder or other person
designated by the Company.

     6. Except as otherwise provided in these Joint Escrow Instructions, your
duties hereunder may be altered, amended, modified or revoked only by a writing
signed by all of the parties hereto.

     7. You shall be obligated only for the performance of such duties as are
specifically set forth herein and may rely and shall be protected in relying or
refraining from acting on any instrument reasonably believed by you to be
genuine and to have been signed or presented by the proper party or parties. You
shall not be personally liable for any act you may do or omit to do hereunder as
Escrow Agent or as attorney-in-fact for Recipient while acting in good faith,
and any act done or omitted by you pursuant to the advice of your own attorneys
shall be conclusive evidence of such good faith.

     8. You are hereby expressly authorized to disregard any and all warnings
given by any of the parties hereto or by any other person or corporation,
excepting only orders or process of courts of law, and are hereby expressly
authorized to comply with and obey orders, judgments or decrees of any court. In
case you obey or comply with any such order, judgment or decree of any court,
you shall not be liable to any of the parties hereto or to any other person,
firm or corporation by reason of such compliance, notwithstanding any such
order, judgment or decree being subsequently reversed, modified, annulled, set
aside, vacated or found to have been entered without jurisdiction.

     9. You shall not be liable in any respect on account of the identity,
authorities or rights of the parties executing or delivering or purporting to
execute or deliver these Joint Escrow Instructions or documents or papers
deposited or called for hereunder.

     10. You shall not be liable for the outlawing of any rights under any
statute of limitations with respect to these Joint Escrow Instructions or any
documents deposited with you.

     11. Your responsibilities as Escrow Agent hereunder shall terminate if you
shall cease to be Secretary of the Company or if you shall resign by written
notice to each party. In the event of any such termination, the Secretary of the
Company shall automatically become the successor Escrow Agent unless the Company
shall appoint another officer or assistant officer of the Company as successor
Escrow Agent, and Recipient hereby confirms the appointment of such successor as
his attorney-in-fact and agent to the full extent of your appointment.

     12. If you reasonably require other or further instruments in connection
with these Joint Escrow Instructions or obligations in respect hereto, the
necessary parties hereto shall join in furnishing such instruments.

     13. It is understood and agreed that should any dispute arise with respect
to the delivery and/or ownership or right of possession of the securities held
by you hereunder, you are

2



--------------------------------------------------------------------------------



 



authorized and directed to retain in your possession without liability to anyone
all or any part of said securities until such dispute shall have been settled
either by mutual written agreement of the parties concerned or by a final order,
decree or judgment of a court of competent jurisdiction after the time for
appeal has expired and no appeal has been perfected, but you shall be under no
duty whatsoever to institute or defend any such proceedings.

     14. All notices required or permitted hereunder shall be in writing and
shall be deemed effectively given: (a) upon personal delivery to the party to be
notified, (b) when sent by confirmed telex or facsimile if sent during normal
business hours of the recipient, and if not during normal business hours of the
recipient, then on the next business day, (c) five (5) calendar days after
having been sent by registered or certified mail, return receipt requested,
postage prepaid, or (d) one (1) business day after deposit with a nationally
recognized overnight courier, specifying next day delivery, with written
verification of receipt. All communications shall be sent to the other parties
hereto at such party’s address set forth below, or at such other address as such
party may designate by ten (10) days advance written notice to the other parties
hereto.

     
Company:
  Vitria Technology, Inc.

  945 Stewart Street

  Sunnyvale, CA 94086

Recipient:

Escrow Agent:
  Attn: General Counsel / Chief Financial Officer Vitria Technology, Inc.

  945 Stewart Street

  Sunnyvale, CA 94086

  Attn: Corporate Secretary

     15. By signing these Joint Escrow Instructions, you become a party hereto
only for the purpose of said Joint Escrow Instructions; you do not become a
party to the Grant Notice.

     16. You shall be entitled to employ such legal counsel and other experts
(including, without limitation, the firm of Cooley Godward LLP) as you may deem
necessary properly to advise you in connection with your obligations hereunder.
You may rely upon the advice of such counsel, and you may pay such counsel
reasonable compensation therefor. The Company shall be responsible for all fees
generated by such legal counsel in connection with your obligations hereunder.

     17. This instrument shall be binding upon and inure to the benefit of the
parties hereto and their respective successors and permitted assigns. It is
understood and agreed that references to “you” and “your” herein refer to the
original Escrow Agent and to any and all successor Escrow Agents. It is
understood and agreed that the Company may at any time or from time to time
assign its rights under the Grant Notice and these Joint Escrow Instructions in
whole or in part.

3



--------------------------------------------------------------------------------



 



     18. These Joint Escrow Instructions shall be governed by and interpreted
and determined in accordance with the laws of the State of California, as such
laws are applied by California courts to contracts made and to be performed
entirely in California by residents of that state.

            Very truly yours,


VITRIA TECHNOLOGY, INC.
      By:                 Title:           Name:      

            RECIPIENT

               Name:      

ESCROW AGENT:

_______________________________________

Name: _________________________________

4